1 MARK J. REICHEL, State Bar #155034
  Attorney at Law
2 455 Capitol Mall, Ste. 802
  Sacramento, CA 95814
3 Telephone: (916) 498-9258

4    Attorney for NERY MARTINEZ
5

6
                              IN THE UNITED STATES DISTRICT COURT
7
                                EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,                    CASE NO. 19-112 WBS
10
                              Plaintiff,          STIPULATION TO CONTINUE STATUS
11                                                CONFERENCE
                         v.
12                                                DATE: SEPTEMBER 23, 2019
     NERY MARTINEZ, MAURA MARTINEZ                TIME: 9:00 a.m.
13   DEFENDANTS.                                  HON WILLIAM B. SHUBB.
14

15
           IT IS HEREBY STIPULATED by and between the parties hereto through their
16

17   respective counsel, the undersigned Assistant United States Attorney, attorney for
18
     Plaintiff, and the undersigned attorneys for defendants, that the STATUS
19
     CONFERENCE shall be re calendared for September 23, 2019 at 9:00 a.m. Both defense
20

21   counsel has just received extensive discovery and require the opportunity to review the
22
     discovery with their clients, interview witnesses, conduct legal research, obtain
23
     documents by subpoena or otherwise, before any further appearances in the matter. As
24

25   well, the parties and all counsel are presently reviewing discovery, investigating matters
26
     and engaging in preparation for either motion work or negotiations on the case.
27

28

                                                  1
30
1          Both defense counsel needs the additional time to review discovery, explore
2
     potential defenses, and conduct legal research and factual development. Accordingly, all
3

4    counsel and defendant agree that time under the Speedy Trial Act from the date this

5    stipulation is lodged, through September 23, 2019 should be excluded in computing the
6
     time within which trial must commence under the Speedy Trial Act, pursuant to Title 18
7

8    U.S.C. § 3161 (H)(7)(B)(iv) and Local Code T4 in that the granting of the continuance

9    serves the ends of justice and outweighs the best interests of the public and the defendant
10
     in a speedy trial.
11

12
           Defense counsel Mark Reichel has personally spoken with both defendants and
13
     hereby avers to the court that both defendants understand the matters occurring in the
14

15   case at present, and avers that both defendants personally agree to the new court date of
16
     September 23, 2019 at 9:00 a.m. and that both understand and concur with the reasons for
17
     the requested continuance.
18

19
     Dated: July 11, 2019
20
                                     By: /s/ MARK J. REICHEL
21

22                                   Attorney for Defendant NERY MARTINEZ
23                                   By: /s/ TASHA CHALFANT
24
                                     Attorney for Defendant MAURA MARTINEZ
25

26

27

28

                                                  2
30
1

2
                            MCGREGOR SCOTT
                            United States Attorney
3

4                           /s/ AMY SCHULLER HITCHCOCK
                            _______________________
5                           AMY SCHULLER HITCHCOK
6                           Assistant U.S. Attorney

7

8
                                    ORDER
9

10   IT IS SO ORDERED. TIME IS EXCLUDED AS SET FORTH ABOVE.
11   Dated: July 12, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       3
30
